                                         Case 3:14-cr-00120-EMC Document 1274 Filed 10/26/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 14-cr-00120-EMC-6
                                   8                    Plaintiff,                          ORDER DENYING DEFENDANT’S
                                                                                            MOTION FOR RECONSIDERATION
                                   9             v.                                         AND DENYING REQUEST FOR
                                                                                            CERTIFICATE OF APPEALABILITY
                                  10     JAIRO HERNANDEZ,
                                                                                            Docket No. 1257
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Previously, the Court denied Defendant Jairo Hernandez’s § 2255 motion. See Docket No.
                                  15   1217 (order). The Court held that Mr. Hernandez had procedurally defaulted on the claim that his
                                  16   sentences for Counts 6 and 7 of the superseding indictment should be vacated based on United
                                  17   States v. Davis, 139 S. Ct. 2319 (2009) (holding that the residual clause of 18 U.S.C. §
                                  18   924(c)(3)(B) was unconstitutionally vague). Subsequently, Mr. Hernandez filed a motion asking
                                  19   for a certificate of appealability (“COA”). The Court construed the filing as a motion for
                                  20   reconsideration because, in the brief, Mr. Hernandez raised a new argument against procedural
                                  21   default. The Court also ordered briefing on the issue. Having considered the parties’ submissions,
                                  22   the Court hereby DENIES the motion for reconsideration and further DENIES the request for a
                                  23   COA.
                                  24                                         I.       DISCUSSION
                                  25          In his motion, Mr. Hernandez argues that (1) a claim that a statute is unconstitutional (as
                                  26   here) is a jurisdictional claim, and (2) jurisdictional claims cannot be procedurally defaulted
                                  27   because a “defendant cannot be convicted of [a] crime . . . if the conviction exceeded the court’s
                                  28   jurisdiction.” Mot. at 3. The Court is not persuaded.
                                           Case 3:14-cr-00120-EMC Document 1274 Filed 10/26/20 Page 2 of 5




                                   1           First, the majority of cases on which Mr. Hernandez relies are decisions in which a court

                                   2   held that a criminal defendant does not waive a constitutional claim simply by entering into a plea

                                   3   agreement. See, e.g., United States v. Montilla, 870 F.2d 549, 552 (9th Cir. 1989) (stating that

                                   4   “[c]laims that ‘the applicable statute is unconstitutional or that the indictment fails to state an

                                   5   offense’ are jurisdictional claims not waived by the guilty plea”), amended at 907 F.2d 115 (9th

                                   6   Cir. 1990); see also Class v. United States, 138 S. Ct. 798, 805 (2019) (stating that “[a] guilty plea

                                   7   does not bar a direct appeal” when the challenge is to “the Government’s power to criminalize

                                   8   Class’ (admitted conduct)”; the claims “call into question the Government’s power to

                                   9   “constitutionally prosecute him”) (internal quotation marks omitted); United States v. Haensgren,

                                  10   775 Fed. Appx. 284, 285 (9th Cir. 2019) (stating that “[a] claim that the statute of conviction is

                                  11   facially unconstitutional is a ‘jurisdictional claim[] not waived by the guilty plea’”). That is not

                                  12   the situation before the Court. Rather, here, the Court is confronted with the issue of whether Mr.
Northern District of California
 United States District Court




                                  13   Hernandez should be barred from raising his constitutional claim because he did not raise it on

                                  14   direct appeal (even though he could have). The requirement for exhaustion is separate and distinct

                                  15   from the question of waiver by plea. None of the cited cases involve excusal from the exhaustion

                                  16   requirement under § 2255.

                                  17           Second, the term “jurisdiction” can have different meanings in different contexts, and, in

                                  18   United States v. Ratigan, 351 F.3d 957 (9th Cir. 2003), the Ninth Circuit indicated that a

                                  19   jurisdictional claim that would not be barred by a procedural default is one where a court’s subject

                                  20   matter jurisdiction is being challenged – i.e., a court’s constitutional or statutory power to

                                  21   adjudicate a case.1 See id. at 963. See, e.g., Harris v. United States, 149 F.3d 1304, 1307-08 (11th

                                  22   Cir. 1998) (noting that “jurisdictional defects . . . cannot be procedurally defaulted; finding such a

                                  23   defect where district court imposed enhanced conviction based on a prior conviction but

                                  24   government failed to file information concerning defendant’s prior conviction before acceptance

                                  25   of plea) (emphasis in original). But where the challenge – even if relates to the federal

                                  26   jurisdictional element of the crime (e.g., alleging the bank is FDIC insured in a bank robbery case)

                                  27

                                  28
                                       1
                                        In Ratigan, the Ninth Circuit rejected the defendant’s argument that insufficient evidence to
                                       sustain his convictions constituted a jurisdictional defect that could not be procedurally defaulted.
                                                                                          2
                                           Case 3:14-cr-00120-EMC Document 1274 Filed 10/26/20 Page 3 of 5




                                   1   – goes to the merits of the charge(s), that is not a fundamental jurisdictional matter that can be

                                   2   raised without regard to procedural rules. See Rattigan, 351 F.3d at 962-63 (noting that, in United

                                   3   States v. Cotton, 535 U.S. 625 (2002), the Supreme Court held that “defects in an indictment do

                                   4   not deprive a federal court of its power to adjudicate a case”; an “objection that the indictment

                                   5   does not charge a crime against the United States goes only to the merits of the case”) (internal

                                   6   quotation marks omitted).2 Here, Mr. Hernandez does not challenge the power of this Court to

                                   7   adjudicate the case.

                                   8           Under Mr. Hernandez’s argument, a challenge to the constitutionality of a statute of which

                                   9   a defendant is convicted could always be raised in a § 2255 motion even if there was no

                                  10   exhaustion. The Ninth Circuit has never so held. Indeed, in United States v. Swisher, 811 F.3d

                                  11   299 (9th Cir. 2016) (en banc), the Court assumed that a failure to raise a constitutional challenge

                                  12   to a statute could be barred by failure to raise on direct appeal. See id. at 307 (stating that
Northern District of California
 United States District Court




                                  13   defendant’s “failure to raise his constitutional claim at trial or on direct appeal” did not preclude

                                  14   the Ninth Circuit from reviewing his claim because, “[a]lthough federal prisoners are generally

                                  15   barred from raising claims on collateral review that they could have raised on direct appeal,” the

                                  16   government waived the procedural default defense). Other circuit courts have similarly held or at

                                  17   least suggested that a constitutional challenge to a statute can still be procedurally defaulted. See,

                                  18   e.g., Jennings v. United States, 696 F.3d 759, 764 (8th Cir. 2012) (holding that defendant

                                  19   procedurally defaulted on a claim that a statute was unconstitutionally vague); Reed v. United

                                  20   States, 985 F.2d 880, 881 (7th Cir. 1993) (acknowledging defendant’s argument that “the statute

                                  21   under which the defendant was sentenced was unconstitutionally vague” but not addressing the

                                  22   issue because defendant did not demonstrate cause and prejudice for his procedural default); see

                                  23   also United States v. Baucum, 80 F.3d 539, 543-44 (D.C. Cir. 1996) (citing Supreme Court cases

                                  24

                                  25
                                       2
                                         In light of Cotton, the Ninth Circuit’s decision in United States v. Mitchell, 867 F.2d 1232 (9th
                                       Cir. 1989), should not be enough to support Mr. Hernandez’s position. See id. at 1233 n.2 (in a
                                  26   case where defendant filed a § 2255 motion after a Supreme Court case put into question whether
                                       the indictment adequately alleged a mail fraud claim, stating that defendant’s “failure before trial
                                  27   and on direct appeal to challenge the indictment on the ground now asserted does not bar collateral
                                       attack” because, if defendant’s “‘claim were correct, the indictment would fail to state an offense
                                  28   against the United States and the district court would be deprived of jurisdiction [and] [b]ecause
                                       the defect complained of is jurisdictional, [defendant’s] claims is reviewable’”).
                                                                                           3
                                             Case 3:14-cr-00120-EMC Document 1274 Filed 10/26/20 Page 4 of 5




                                   1   “suggest[ing] that a collateral attack to the facial constitutionality of a statute can be waived if the

                                   2   defendant cannot show good cause for having failed to raise it earlier”; also noting that it would be

                                   3   imprudent “to treat all facial constitutional challenges as jurisdictional, [as] we would place a

                                   4   burden on trial courts to make threshold constitutional determinations without the benefit of

                                   5   briefing and argument, and invite ‘wait and see’ tactics throughout the entire duration of the

                                   6   criminal proceedings”) (emphasis in original).

                                   7                                         II.      CONCLUSION

                                   8             Accordingly, for the foregoing reasons, the Court denies Mr. Hernandez’s motion for

                                   9   reconsideration. However, the Court shall issue a COA. The Ninth Circuit has not ruled squarely

                                  10   on the issue addressed herein. See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (stating that,

                                  11   “[w]hen the district court denies a habeas petition on procedural grounds without reaching the

                                  12   prisoner’s underlying constitutional claim, a COA should issue when the prisoner shows, at least,
Northern District of California
 United States District Court




                                  13   ///

                                  14   ///

                                  15   ///

                                  16   ///

                                  17   ///

                                  18   ///

                                  19   ///

                                  20   ///

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          4
                                           Case 3:14-cr-00120-EMC Document 1274 Filed 10/26/20 Page 5 of 5




                                   1   that jurists of reason would find it debatable whether the petition states a valid claim of the denial

                                   2   of a constitutional right and that jurists of reason would find it debatable whether the district court

                                   3   was correct in its procedural ruling”).3

                                   4

                                   5           IT IS SO ORDERED.

                                   6

                                   7   Dated: October 26, 2020

                                   8
                                   9                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  10                                                      United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   3
                                        As indicated by the above, jurists of reason could find it debatable whether the Court’s
                                  14   procedural ruling here is correct. Jurists of reason could also find the merits of Mr. Hernandez’s §
                                       2255 motion debatable.
                                  15
                                               Regarding the merits, there is no dispute that the “crime of violence” identified in Counts 6
                                  16   and 7 of the superseding indictment was murder in aid of racketeering (as specified in Count 5).
                                       In his § 2255 motion, Mr. Hernandez argues that, with respect to Count 5, the superseding
                                  17   indictment stated that the murder was “in violation of the laws of [California]” (instead of federal
                                       law), 18 U.S.C. § 1959(a), and, under California law, murder is not always a crime of violence –
                                  18   which thereby nullifies Counts 6 and 7. See, e.g., in United States v. Simmons, No. 2:16cr130,
                                       2018 U.S. Dist. LEXIS 196181, at *15 (E.D. Va. Nov. 16, 2018) (agreeing with defendants that,
                                  19   “because the jury in this case was instructed to base its verdict as to the fourth element of Count
                                       29 on the Virginia state-court offenses read to the jury, not the elements of ‘generic’ assault with a
                                  20   deadly weapon,” the court should look to state law). This argument is not without some force.

                                  21           For example, in United States v. Begay, 932 F.3d 1033 (9th Cir. 2019), the Ninth Circuit
                                       held that a “‘crime of violence’ [for purposes of § 924(c)(3)] requires intentional conduct,” not just
                                  22   reckless conduct, id. at 1039 (indicating that “reckless conduct ‘is not purposeful’”), but, under
                                       California law, murder can be committed through reckless conduct, not just intentional conduct.
                                  23   See, e.g., Cal. Pen. Code § 189 (providing that malice may be express or implied – with implied
                                       malice being, e.g., “when the circumstances attending the killing show an abandoned and
                                  24   malignant heart”); People v. Scott, 14 Cal. 4th 544, 554 (1996) (Mosk, J., concurring) (stating that
                                       “[m]alice aforethought may be express – consisting of the unlawful intent to kill – or implied –
                                  25   comprising any other mental state that may tolerably be identified as recklesslessness”).

                                  26           Also, a crime of violence has as an element the use, attempted use, or threatened use of
                                       physical force. The Supreme Court has explained that physical force means “violent force – that
                                  27   is, force capable of causing physical pain or injury to another person.” Johnson v. United States,
                                       559 U.S. 133, 140 (2010) (emphasis omitted; addressing the meaning of physical force as used in
                                  28   18 U.S.C. § 924(e)(2)(B)). But California law provides that murder is the “unlawful killing of a
                                       human being, or a fetus.” Cal. Pen. Code § 187 (emphasis added).
                                                                                          5
